Citation Nr: 0030511	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a higher rating for lumbar disc disease, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to April 
1998.  This cases comes to the Board of Veterans' Appeals 
(Board) from a December 1998 RO decision which granted 
service connection and a 20 percent rating for lumbar disc 
disease.  In a November 1999 decision, the RO granted an 
increased rating, from 20 percent to 40 percent, for lumbar 
disc disease.  The veteran continues his appeal for a higher 
rating.  


FINDING OF FACT

The veteran's service-connected postoperative lumbar disc 
disease is productive of no more than severe intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1984 to April 
1998.  The service medical records show he was treated for 
chronic low back pain with radiation to the right lower 
extremity beginning in 1992.  In February 1997, he underwent 
a right L4-5 hemilaminotomy, discectomy, and foraminotomy.  
Within one or two days of surgery, persistent pain recurred 
which required additional surgical intervention in March 1997 
for a recurrent disc herniation.  On the second postoperative 
day, the veteran underwent evacuation of a hematoma that was 
causing thecal sac compression at the operative site.  
Thereafter, he continued to experience severe right lower 
extremity radicular pain, and subsequent spinal imaging 
studies revealed a recurrent disc herniation with prominent 
epidural fibrosis.  In October 1997, the veteran underwent 
another operation for nerve root decompression.  The 
postoperative diagnosis was right L5 radiculopathy secondary 
to recurrent L4-5 herniated nucleus pulposus and epidural 
fibrosis.  On a December 1997 physical examination by a 
medical evaluation board, the veteran had severe restriction 
of lumbosacral spine range of motion, a positive straight leg 
raising test on the right, normal strength, and diminished 
sensation to pinprick in the right L5 dermatomal 
distribution.  The diagnoses were profound, chronic, right L5 
radiculopathy secondary to epidural fibrosis; and herniation 
of nucleus pulposus with resultant symptoms recalcitrant to 
medical and surgical intervention.  In January 1998, a 
physical evaluation board considered the veteran's condition 
and found him physically unfit for further military service 
(a 20 percent disability rating for the lumbar diagnoses was 
recommended).  The veteran received a medical discharge from 
service, with severance pay, for his lumbar spine disability.  

In May 1998, the veteran filed a claim for service connection 
for a low back disability.  

On a June 1998 VA neurological examination, the veteran 
complained of daily back pain.  He reported he hardly 
experienced any leg pain.  He also reported he could lift 25 
pounds, sit for 15 minutes at a time, stand for 20-25 minutes 
at a time, and walk about a quarter of a mile.  On 
examination, the extremities revealed no weakness, atrophy, 
or fasciculation.  The deep tendon reflexes were +/- and 
equal.  The toes were downgoing bilaterally to plantar 
stimulation.  Sensory testing was normal throughout.  His 
gait was normal.  A straight leg raising test was negative to 
90 degrees in a sitting position.  The diagnosis, in 
pertinent part, was lumbar disc disease, status post surgery 
times four.  

On a June 1998 VA orthopedic examination, the veteran 
complained of virtually constant low back pain with frequent 
radiation down the right lateral thigh and calf, associated 
with occasional numbness but no weakness.  He reported his 
pain was intensified by prolonged sitting and standing and 
was eased minimally by Motrin.  He stated he had been forced 
to avoid all strenuous activities.  On examination, he was 
well-developed, well-nourished, and in no distress.  His 
lumbosacral spine showed a 5 inch well-healed laminectomy 
incision.  There was no tenderness or paraspinal spasm.  A 
straight leg raising test was negative bilaterally.  The 
range of motion of the lumbosacral spine was forward flexion 
to 30 degrees, backward extension to 20 degrees, lateral 
flexion to 30 degrees, and rotation to 25 degrees.  There was 
no objective evidence of pain on motion.  The veteran arose 
and stood normally.  His gait, including heel and toe gaits, 
was normal.  He hopped moderately well on either foot and 
squatted only with marked difficulty.  The impression was 
status post laminectomy at L4-5 times four.  

In a December 1998 decision, the RO granted service 
connection and a 20 percent rating for lumbar disc disease, 
effective in April 1998.  

In an April 1999 statement expressing disagreement with the 
RO's decision, the veteran indicated that his toes were numb, 
his right leg pain had intensified, and he had lower back and 
hip pain while walking short distances.  

A May 1999 private magnetic resonance imaging (MRI) scan of 
the veteran's lumbar spine revealed mild to moderate 
degenerative disc disease at L4-5, moderate degenerative 
changes of the facet joints at L4-5 and L5-S1, and a 
moderately large right-sided herniated nucleus pulposus at 
L4-5 which impinged on the right L5 nerve root in the canal.  

In a June 1999 letter, Clifford Solomon, M.D., a private 
neurosurgeon, stated he saw the veteran for a consultation.  
He noted the veteran's complaint of right sciatica.  An 
examination of the veteran's back revealed that certain tests 
(Lasegue, straight leg raising, and chandelier's) were 
negative.  His motor strength was 5/5 with no drift.  He was 
able to get on and off the examination table without 
assistance.  Sensory function was intact to light touch, 
pinprick, and proprioception.  The deep tendon reflexes were 
1 and symmetrical.  There was no Hoffmann's, clonus, or 
Babinski.  The veteran was able to heel and toe walk, and 
there was no atrophy or fasciculations.  Dr. Solomon reviewed 
the MRI scan, noting that there was a significant compression 
of the thecal sac.  Based on the MRI scan, he recommended a 
revision hemilaminoforaminotomy nerve root decompression.  He 
ordered a CT scan and X-rays.  

A June 1999 private computed tomography (CT) scan of the 
veteran's lumbar spine revealed post surgical changes at L4-5 
and a central and right-sided disc herniation at L4-5.  

In a June 1999 letter, Dr. Solomon stated that he saw the 
veteran in a follow-up visit with a right-sided L4-5, L5-S1 
lateral recess stenosis with a lot of scar tissue and 
calcified bone.  He stated the veteran was a candidate for 
revision hemilaminoforaminotomy.  He felt that the veteran 
would do excellent and stated that he should be so much 
better than he was at present, with a lot less pain 
especially in the right leg. 

In a November 1999 decision, the RO granted an increased 
rating, from 20 percent to 40 percent, for lumbar disc 
disease, effective in April 1998.
 
II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, including new 38 U.S.C.A. § 5103A.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's lumbar disc disease is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Code 5293.  Under this 
code, an intervertebral disc syndrome is rated 40 percent 
when severe, with recurring attacks and intermittent relief; 
and it is rated 60 percent when pronounced, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

After a review of the medical evidence, the Board finds that 
the veteran's lumbar spine disability does not meet the 
criteria for a 60 percent rating under Code 5293.  As noted 
above, whether the appropriate rating for intervertebral disc 
syndrome is 40 percent or 60 percent turns on whether his 
symptoms are pronounced (60 percent) or whether his 
symptomatology is severe (40 percent).  

Service medical records show the veteran had multiple 
operations for low back disc disease including a herniated 
disc.  He was discharged from service in April 1998.  Post-
service medical records show that on VA examinations in June 
1998 the veteran complained of constant back pain but hardly 
any leg pain.  He also reported frequent radiation down the 
right lower extremity with occasional numbness but no 
weakness.  On a neurological examination, the reflexes were 
not absent, sensory testing was normal, and a straight leg 
raising test was negative to 90 degrees.  Moreover, there was 
no weakness, atrophy, or fasciculation in the extremities.  
On an orthopedic examination, a straight leg raising test was 
negative bilaterally, and there was no tenderness or 
paraspinal spasm.  Additionally, the range of motion findings 
for the lumbosacral spine were indicative of no more than 
severe restriction.  Both examinations show that the 
veteran's gait was normal.  The orthopedic examination 
demonstrated he could only squat with marked difficulty but 
was able to hop moderately well on either foot.  Subsequent 
private medical records in May and June 1999 show a mild to 
moderate degenerative disc disease at L4-5, as shown by an 
MRI.  Although Dr. Solomon noted significant compression of 
the thecal sac and recommended a revision 
hemilaminoforaminotomy nerve root decompression, his 
examination of the veteran demonstrated that the back was 
negative to various tests (Lasegue, straight leg raising, and 
chandelier's), motor strength was 5/5, sensory testing was 
intact, reflexes were only somewhat diminished, and there 
were no fasciculations.  

These records demonstrate that the veteran's low back disc 
disease is not more than severe in degree.  Even when 
additional functional impairment during use or flare-ups is 
considered (although the 1998 orthopedic examination noted 
there was no objective evidence of pain on range of motion of 
the lumbosacral spine), the medical evidence indicates that 
overall impairment does not exceed that of severe (40 
percent) intervertebral disc syndrome.  38 C.F.R. §§ 4.40, 
4.45; VAOPGCPREC 36-97.  The evidence does not show 
pronounced intervertebral disc syndrome with persistent 
symptoms and little intermittent relief as required for the 
next higher rating of 60 percent under Code 5293.  The 
veteran's overall disability picture demonstrates no more 
than severe intervertebral disc syndrome, and thus a rating 
higher than 40 percent under Code 5293 is not permitted.   

There is no other applicable code which would afford the 
veteran a rating higher than 40 percent for his low back 
disability.  The veteran's 40 percent disability rating is 
equivalent to the maximum allowable rating for limitation of 
motion of the lumbar spine (38 C.F.R. § 4.71a, Code 5292) or 
lumbosacral strain (38 C.F.R. § 4.71a, Code 5295).  A higher 
rating of 50 percent is permitted if there is ankylosis of 
the lumbar spine in an unfavorable position.  38 C.F.R. 
§ 4.71a, Code 5289.  However, in this case, the medical 
evidence shows that the veteran's lumbar spine is limited in 
motion but that it is not ankylosed (fixed in one position), 
let alone ankylosed in an unfavorable position.  Thus, a 
higher rating on such basis is not warranted.  

In conclusion, there is no basis for a rating in excess of 40 
percent rating for the veteran's service-connected lumbar 
spine disability under any code of the rating schedule.  
Moreover, the evidence shows the lumbar disc disease has 
remained no more than 40 percent disabling at all times since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999) ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  As the preponderance of the evidence is 
against the claim for a higher rating for lumbar disc 
disease, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for lumbar disc disease is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


